Magie, J.
(dissenting).
If the proofs .in this cause establish that Robert H. Syms and Parker Syms fraudulently colluded to suppress evidence material to the issue in the trial of the action brought by the former against the latter as executor o'f Samuel R. Syms, deceased, the decree proposed by the majority of this court is one proper to be made, and I would vote for it without stopping to consider whether the suppressed evidence, if produced, would either have compelled or justified a different result, for if the evidence so suppressed is relevant and of sufficient importance to tend to produce a different result, in my judgment those who fraudulently and collusively suppressed it, ought not to be permitted to avail themselves of'the judgment, unless they permit persons interested as appellant is to retry the issue.
But as I am unable to discover in the case sufficient proof that Robert and Parker Syms were guilty of the fraud charged, I cannot concur with the majority of my associates, but must vote to affirm the decree below.
A complete review of the evidence is unnecessary. It will be sufficient to briefly indicate wherein I think the evidence falls short of sustaining the charge.
The charge is that Parker Syms, by collusion with Robert, purposely refrained from calling as witnesses their aunt, Mrs. Serrell, and some of her family, who had been present at an interview when the terms upon which Mrs. Serrell agreed to undertake the contest of the will of her brother, William J. Syms, were settled. The action of Robert included his claim to a large sum of money, which arose out of a compromise of that contest, and whether that money belonged to Robert or to his father, Samuel R. Syms, was the question in dispute, and which depended for solution on what agreement had been made by Mrs. Serrell at that interview. Parker Syms was, therefore, aware that Mrs. Serrell and those of her family who had been present were competent witnesses to the occurrences of that interview.
But before he can be convicted of having fraudulently acted in refraining from calling them as witnesses, it must affirma*550tively and clearly appear that he either knew or had good reason, to believe that their testimony would have at least tended to-defeat Robert’s claim in the action.
Parker Syms was present at the same interview, as was his-brother Robert. Both of them testify that Mrs. Serrell then, agreed that one-third of the amount obtained by the contest she proposed to undertake should be paid to Robert for himself. Unless these .persons have sworn corruptly (which I can find no-ground for imputing), Parker Syms believed, and had a-right to-believe, that such was the agreement then made.
There was also present at the interview Mr. Bormeisler, a-lawyer, who. was employed to act in the contest of the will for Mrs. Serrell, Robert H. and George Syms. • He appears to be entirely indifferent between the parties. By his testimony such, an agreement was then made, and he produces, in corroboration, a document which he swears was drawn upon instructions given, him by the parties who employed him. That such instructions were given is not denied. The fact that Mrs. Serrell afterwardsdeclined to sign the document is of no significance, as her refusal was put on the ground that her word was as good as her bond.
From anything that has been made to appear in this case, I find no reason to suppose that Parker Syms knew, or had reason to believe, that the recollection of his aunt and her family as to the terms of the agreement made at that interview differed in any respect from his recollection and that of his brother Robert and of Mr. Bormeisler. If he knew of such difference of recollection, it has not been proved.
Parker Syms was aware that Mrs. Serrell knew that Samuel R. Syms had resisted the urgent entreaties of his children to-unite with her in the contest of the will of their brother 'William ; that he had refused to do so on the ground that he deemed it dishonorable for an executor and trustee under the will to take any steps to defeat it. Parker’s knowledge of his aunt’s acquaintance with these facts does not render it probable that he had ground to believe she would testify to an agreement with, her brother Samuel, through the agency,of Robert, by which-he should receive a share of the proceeds of a contest, which lie-*551was declaring himself too honorable to join in, by an underhand and dishonorable expedient.
After the compromise was effected the co-executors of Samuel R. Syms contested his right to commissions upon the estate of "William J. Syms, on the ground that he had procured or aided in the attack upon William’s will, and had shared in the proceeds resulting from a compromise of that attack. It appears that Parker became aware of the charge of misconduct against his father. This might indicate that he had grounds at least to suspect that Mrs. Serrell had, directly or indirectly, implicated Samuel as a secret party to her contest and a sharer in its results. But any such inference is wholly forbidden, for Parker received from Mrs. Serrell her voluntary affidavit, drawn by an attorney engaged and aided by her son, in which affidavit she asserts, in the strongest manner, that Samuel R. Syms had refused to sanction and to render aid to her action; that her agreement with Robert was that he should have one-third of the proceeds of any compromise made, and that she had paid out such portion, which she calls the “ share of the said Robert H. Syms,” to his father with his consent. This affidavit Mrs. Serrell admits was made by her for the purpose of enabling Parker to contradict the imputations upon his father, including that which charged him with sharing the proceeds of the compromise she had made. Unless he was informed by her or otherwise knew that it was false, he had a right to believe that -her recollection of the agreement she had made was in accord with his own.
In the absence of anything to show that he did not hold this belief, which, from the circumstances, he was justified in holding, I find it impossible to infer that his failure to call Mrs. Serrell and others present at the interview, as witnesses, was' fraudulent. His conduct was not inconsistent with an honest belief that Robert’s claim was just and would be supported by those witnesses if he had called them.
This, in my judgment, disposes of the case made by the bill, and it is unnecessary to consider whether appellant might not be otherwise entitled to relief.
*552For reversal — Ti-ie Chief-Justice, Abbett, Depue, Garrison, Lippinoott, Sims, Smith — 7.
For affirmance — Dixon, Magie, Reed, Bogert, Brown — 5.